EXHIBIT 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of
February 7, 2008 by and between JACAVI, LLC, a Delaware limited liability
company (the “Company”), and RENE A. GARCIA (the “Executive”).

The parties hereto are entering into this Agreement in order to set forth the
terms and conditions under which the Executive shall be employed by the Company.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants contained herein, agree as follows:

1. Employment. The Executive is and shall continue to be employed by the Company
on the terms and conditions set forth herein.

2. Term of Employment. The term (“Term”) of the Executive’s employment by the
Company commenced on October 5, 2007 and ends on December 31, 2010.
Notwithstanding the foregoing, either party hereto may earlier terminate this
Agreement, but only as provided herein.

3. Position. During the Executive’s employment with Company, the Executive shall
serve as the president and chief executive officer of the Company and of
Distribution Concepts, LLC, a Florida limited liability company (the “Operating
Subsidiary”). The Executive shall perform those duties generally required of
persons in the position of president and chief executive officer, including but
not limited to managing the day-to-day affairs of the Company and its
subsidiaries, including the Operating Subsidiary, as well as such other duties,
not inconsistent with this Agreement or the positions of president and chief
executive officer, as the Company’s Board of Managers (the “Board”) may from
time to time direct. The Executive shall report and be responsible to the Board.

4. Scope of Services. During the Term, the Executive agrees to perform in good
faith and to the best of his ability and shall devote such time, attention and
skill as is reasonably necessary to the business affairs of the Company and all
of its subsidiaries (and any of its Affiliates in accordance with the terms of
this Agreement), and the performance of the Executive’s duties hereunder. The
Executive may, to the extent not otherwise prohibited by this Agreement, devote
such amount of time to other activities as does not interfere or compete with
the performance of the Executive’s duties under this Agreement or with the
provisions of Article 9 of hereunder.

5. Salary, Compensation and Benefits.

5.1 Base Salary. The Company agrees to pay to the Executive for all services to
be rendered by the Executive hereunder an initial salary (“Base Salary”) at an
annual rate of $300,000. The Base Salary shall be payable in equal monthly
installments at the same time and in the same manner as the Company pays its
employees generally.



--------------------------------------------------------------------------------

5.2 Incentives, Savings and Retirement Plans. The Executive shall be entitled to
participate in all incentive, savings, and retirement plans, policies and
programs made available by Model Reorg, Inc. to its executive-level employees
generally (“Plans”).

5.3 Fringe Benefits. During the Term, the Executive shall be entitled to the
benefits of such group medical, dental, travel and accident, short and long-term
disability and term life insurance, if any, as Model Reorg, Inc. shall make
generally available from time to time to its executive-level employees.

5.4 Reimbursement of Business Expenses. The Company shall reimburse the
Executive (or, in the Company’s sole discretion, shall pay directly), upon
presentation of vouchers and other supporting documentation as the Company may
reasonably require, for reasonable out-of-pocket expenses incurred by the
Executive relating to the business or affairs of the Company or the performance
of the Executive’s duties hereunder, including, without limitation, reasonable
expenses with respect to entertainment, travel and similar items, provided that
the incurring of such expenses shall have been approved in accordance with the
Company’s regular reimbursement procedures and practices in effect from time to
time.

5.5 Withholding. The Company may withhold from the Executive’s compensation all
applicable amounts required by law.

6. Termination of Employment.

6.1 If the Executive’s employment with the Company terminates for any reason
(including death or Disability (as hereinafter defined)), the Company shall pay
to the Executive any Base Salary, business expense reimbursements, compensation
and benefits under any Plans and any and all benefits and other similar amounts,
accrued but unpaid as of the date of termination. In the event of termination
due to Disability, the Company shall continue to pay the Executive his Base
Salary and those benefits to which the Executive was entitled at the time of
such termination for a period of one (1) year from such termination.

6.2 In addition to the amounts set forth in paragraph 6.1 above, upon
termination of the Executive’s employment with the Company without Cause or upon
the Executive’s resignation for Good Reason, contingent upon the Executive’s
execution and delivery of a general release reasonably satisfactory to the
Company releasing the Company, its officers, agents, stockholders, members and
Affiliates from any liability for any matter other than for payments under this
Section 6 and contractual obligations under other written agreements, the
Executive shall be entitled to receive severance from the Company in an amount
equal to 12 months of the Base Salary then in effect (“Severance”), such
Severance to be paid over a like number of months consistent with the Company’s
normal payroll schedule, and the Executive shall have no further obligation
under Section 9 of this Agreement.



--------------------------------------------------------------------------------

6.3 Notwithstanding anything contained in this Agreement or the Related
Agreement, upon the Executive’s material breach of any provision of Section 9
hereof, which such breach is reasonably capable of cure within thirty (30) days
but shall not have been cured within thirty (30) days of written notice thereof
by any manager of the Company to the Executive, or in the event of the
termination of the Related Agreement due to the Executive’s breach thereunder,
the Company’s obligation to pay Severance and the Term hereof shall immediately
terminate.

6.4 Notwithstanding any conflicting or inconsistent provisions of any related
stock option plan, agreement or other document, in the event of termination by
Executive for Good Reason or following a Change of Control, Executive shall not
have a duty to seek other employment or otherwise mitigate the amount of
compensation payable to him under the terms of this Section 6, and the amounts
payable pursuant to this Section 6 shall be payable to Executive notwithstanding
the subsequent engagement of the Executive by a third party that does not breach
the terms and conditions of Section 9 hereof.

7. Related Agreement. The Related Agreement is that certain Limited Liability
Company Agreement of Jacavi LLC dated as of October 31, 2006 (as may be amended
from time to time, the “Related Agreement”) to which the Executive is a party,
which Related Agreement memorializes, among other things, (a) the indirect
ownership interest in the Company of the Executive and his family members, and
(b) certain rights, authority and obligations of the Executive with respect to
the operations of the Company in the ordinary course of its business.

8. Executive’s Representations and Warranties. The Executive represents and
warrants that the Executive is not a party to any other employment,
non-competition, or other agreement or restriction which could interfere with
the Executive’s employment with the Company or the Executive’s or the Company’s
rights and obligations hereunder and that the Executive’s acceptance of
employment with the Company and the performance of the Executive’s duties
hereunder will not breach the provisions of any contract, agreement, or
understanding to which the Executive is party or any duty owed by the Executive
to any other person.

9. Non-Competition and Non-Solicitation.

9.1 The Executive shall not, directly or indirectly, for the Executive or on
behalf of or in conjunction with any other person, persons, company,
partnership, limited liability entity, corporation or business of whatever
nature (other than for or on behalf of Model Reorg, Inc. and/or its Affiliates
or Jacavi Beauty Sales LLC) during the period of the Executive’s employment by
or with the Company, and for the 12 months immediately following the termination
of the Executive’s employment under this Agreement, for any reason whatsoever
(with or without Cause or Good Reason), except as provided in Subsection 6.2
above.

 

  (i) engage, as an officer, director, stockholder, member, owner, partner,
joint venturer, or in a managerial, consulting or advisory capacity, whether as
an employee, independent contractor, consultant or advisor, or as a sales
representative, in any business which offers any services or products in direct
competition with the Operating Subsidiary within the United States of America
(“USA”);



--------------------------------------------------------------------------------

  (ii) contact any person who is, at that time, within the USA, an employee of
the Company or the Operating Subsidiary in a managerial capacity for the purpose
or with the intent of enticing such employee away from or out of the employ of
the Company or the Operating Subsidiary;

 

  (iii) contact any person or entity which is, at that time, or which has been,
within one (1) year prior to that time, a client of the Company or the Operating
Subsidiary within the USA for the purpose of soliciting or selling products or
services in direct competition with the Company or the Operating Subsidiary
within the USA;

 

  (iv) contact any prospective acquisition candidate, on the Executive’s own
behalf or on behalf of any competitor, which candidate for which, to the
Executive’s knowledge the Company or the Operating Subsidiary made an
acquisition analysis, for the purpose of acquiring such entity; or

 

  (v) induce or attempt to induce any person known by the Executive to be a
customer, supplier, licensee or business relation of the Company or the
Operating Subsidiary to cease doing business with the Company or the Operating
Subsidiary or in any way interfere with the relationship between the Company and
any person known by the Executive to be a customer, supplier, licensee, or
business relation of the Company or the Operating Subsidiary.

Notwithstanding the above, the foregoing covenants shall not be deemed to
prohibit the Executive from acquiring as an investment not more than five
(5%) percent of the capital stock of a competing business, whose stock is traded
on a national securities exchange or over-the-counter.

9.2 Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing non-competition and non-solicitation
covenants, and because of the immediate and irreparable damage that could be
caused to the Company for which the Company would have no other adequate remedy,
the Executive agrees that the foregoing non-competition and non-solicitation
covenants may be enforced by the Company in the event of breach by the
Executive, by injunctions and restraining orders.

9.3 The non-competition and non-solicitation covenants in Section 9.1 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant. Moreover, in the event any
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which the
court deems reasonable, and this Agreement shall thereby be reformed.



--------------------------------------------------------------------------------

9.4 The Executive acknowledges that the non-competition and non-solicitation
covenants in Section 9.1: (i) are agreed to by the Executive as an inducement
for and in consideration of the Company’s entering into this Agreement; and
(ii) contain limitations as to time, geographic area and scope of activity to be
restrained that are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of Company.

9.5 The Executive agrees that all of the non-competition and non-solicitation
covenants in Section 9.1 shall be construed as an agreement independent of any
other provision in this Agreement, that the Company shall be the beneficiary of
and have the right to enforce such covenants, and that the existence of any
claim or cause of action of the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants. It is specifically agreed that the
period of one (1) year following termination of the Executive’s employment
stated at the beginning of this Section 9, during which the agreements and
covenants of the Executive made in this Section 9 shall be effective, shall be
computed by excluding from such computation any time during which the Executive
is in violation of any provision of this Section 9.

10. Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning hereby assigned to them as follows:

10.1 “Affiliate” shall mean any “person” (as such term is utilized in
Section 13d and Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended and in effect on the date of this Agreement), who or which directly or
indirectly controls, is controlled by or is under common control with, another
person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies, whether through ownership of voting securities, by
contract or otherwise.

10.2 “Cause” shall mean the Executive’s: (i) dishonesty of a material nature
(including, but not limited to, theft or embezzlement of Company funds or
assets); (ii) conviction of, or guilty plea or no contest plea, to any felony,
or the entry of a consent decree with any governmental body regarding any such
felony; (iii) noncompliance in any material respect with any laws or
regulations, foreign or domestic, materially affecting the operation of the
Company’s business; (iv) violation of any express direction or any rule,
regulation or policy established by the Board that is consistent with the terms
of this Agreement; (v) material breach of this Agreement or of the Executive’s
fiduciary duties to the Company; or (vi) abuse of alcohol or drugs which
interferes with the Executive’s performance of his duties; provided that in the
case of (iii), (iv) or (v), which noncompliance, violation or breach, if
reasonably capable of cure within thirty (30) days shall not have been cured
within thirty (30) days of written notice thereof by any manager of the Company
to the Executive.

10.3 “Change of Control” shall be deemed to occur if and when one or more of
Stephen, Glenn and Arlene Nussdorf no longer own at least 51% of Model Reorg,
Inc. A Change of Control shall not be deemed to occur in connection with any
business combination between the Company and any entity at least 50% owned and
controlled by Model Reorg, Inc. or the E Corn transaction contemplated under the
Related Agreement.



--------------------------------------------------------------------------------

10.4 “Disability” means either (i) the Executive is deemed disabled for purposes
of any group or individual disability policy paid for by the Company and at the
time in effect, or (ii) in the good faith judgment of the Board, the Executive
is substantially unable to perform the Executive’s duties under this Agreement
for more than (180) days, whether or not consecutive, in any twelve (12) month
period, by reason of a physical or mental illness or injury.

10.5 Termination by the Executive for “Good Reason” shall mean a resignation
that occurs within thirty (30) days following the occurrence of any one or more
of the following:

A. the reassignment of the Executive by Company, without the Executive’s express
written consent, to a position with the Company other than that of president and
chief executive officer of the Company and its Operating Subsidiary or a
material adverse change in the nature or scope of the Executive’s authorities,
powers, functions, duties or responsibilities in those positions inconsistent
with the provisions of this Agreement or the Related Agreement;

B. the Company’s breach or failure to perform its material obligations under
this Agreement in any respect, including, without limitation, the failure by
Company to pay compensation in accordance with this Agreement (provided that if
such breach is capable of being cured within 30 days, such breach or failure
shall continue for 30 days after Executive given the Company notice thereof) and
such breach or failure has a material and adverse effect on the Executive;

C. Company’s requiring the Executive, without the Executive’s express written
consent, to change his place of permanent residency to or to spend more than 5%
of the time in which he performs his duties for Company in a place more than 50
miles outside of Miami-Dade County, Florida;

D. the occurrence of a Change of Control; or

E. the Executive has terminated the Related Agreement on the basis of a Model
Termination Event as described in subsection (a) of the definition thereof in
the Related Agreement.

11. Waivers and Amendments. The respective rights and obligations of the Company
and the Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and the Executive.

12. Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the Company’s successors and assigns.

13. Entire Agreement. This Agreement and the Related Agreement constitute the
full and entire understanding and agreement of the parties with regard to the
subjects hereof and supersede in their entirety all other or prior agreements,
whether oral or written, with respect thereto.



--------------------------------------------------------------------------------

14. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), reputable commercial
overnight delivery service (including Federal Express and U.S. Postal Service
overnight delivery service) or, deposited with the U.S. Postal Service mailed
first class, registered or certified mail, postage prepaid, as set forth below:

If to the Company, addressed to:

Model Reorg, Inc.

2060 Ninth Avenue

Ronkonkoma, New York 11779

Attention: Michael Katz

Fax: (631) 439-2333

with a copy to:

Edwards Angell Palmer & Dodge LLP

750 Lexington Avenue

New York, New York 10022

Attention: Patricia L. Kantor, Esq.

Fax: (212) 308-4844

If to the Executive, to the address set forth on the signature page of this
Agreement,

with a copy to:

Berger Singerman, PA

200 S. Biscayne Blvd, Suite 1000

Miami, Florida 33131

Attention: Daniel Lampert, Esq.

Fax: (305) 714-4340

or at the current address listed in the Company’s records.

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of State of Florida (without giving effect to any
conflicts or choice of laws provisions thereof that would cause the application
of the domestic substantive laws of any other jurisdiction).

16. Consent to Jurisdiction

(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE JURISDICTION OF ALL STATE
AND FEDERAL COURTS LOCATED IN DADE COUNTY, FLORIDA, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN
AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING
TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE
ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT
IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH
IN THIS SECTION OR AS PROVIDED IN THE NONDISCLOSURE AND DEVELOPMENTS AGREEMENT,
OR TO CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN
ACCORDANCE WITH THE PROVISIONS HEREOF.

(b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 14 OF THIS AGREEMENT.

17. Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically such terms and provisions of this Agreement, such
remedy being in addition to and not in lieu of, any other rights and remedies to
which the other parties are entitled to at law or in equity.



--------------------------------------------------------------------------------

18, Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

19. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above specified.

 

COMPANY:       EXECUTIVE: JACAVI, LLC       By:  

/s/    Rene Garcia

     

/s/    Rene Garcia

Name:   Rene Garcia       Address: 1608 NW 84th Ave. Title:   President      
Miami, FL 33126



--------------------------------------------------------------------------------

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into among Rene A.
Garcia, an individual residing at 1608 NW 84th Avenue, Miami, FL 33126
(“Garcia”), and Jacavi, LLC, a Delaware limited liability company (the
“Employer” or the “Company”).

WHEREAS, Garcia and the Company are parties to that certain Amended and Restated
Employment Agreement dated as of January 2008 (the “Employment Agreement”); and

WHEREAS, the undersigned desire to enter into this Agreement in order to
(i) terminate the Employment Agreement and (ii) resolve any claims,
controversies, disputes or outstanding issues that may exist between them.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, including the agreement to release Garcia from his
obligations under the restrictive covenants contained in Section 9 of the
Employment Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Termination. Effective December 15, 2008, the Employment Agreement is hereby
terminated in all respects and is of no further force or effect (such time to be
hereinafter referred to as the “Termination Date”) Garcia waives any notice
provisions, termination provisions, early termination penalties and severance
obligations in the Employment Agreement. In addition, Garcia hereby resigns any
and all positions Garcia held with the Company, whether as officer, director or
otherwise.

2. Release. In consideration of the benefits promised by the Company under the
terms of this Agreement and as a condition of the Company entering into this
Agreement, and except for the “Preserved Matters”, as defined in paragraph 4,
below, Garcia, on behalf of himself, his agents, representatives, attorneys,
heirs, executors, administrators, successors and assigns (collectively the
“Executive”), hereby agrees to forever release and forever discharge the Company
and any of its parent companies (including, without limitation, Model Reorg
Acquisition, LLC (“Model Reorg”) and Perfumania Holdings, Inc. (“Perfumania
Holdings”)), subsidiary companies, companies under common control with any of
the foregoing or affiliated or related business entities or any of their
respective successors or assigns, or any of the foregoing entities’ current or
former shareholders, directors, officers, managers, agents, employees or
attorneys (collectively the “Released Parties”), whether as legal entities or
individuals acting as agents for any of the Released Parties or in their
individual capacities, of and from all manner of actions, proceedings, causes of
action, suits, debts, sums of money, accounts, contracts, controversies,
agreements, promises, damages, judgments, claims, liabilities, terms, sanctions
and demands, of whatsoever character, nature or kind, actual or potential, known
or unknown, suspected or unsuspected, whether arising in law or in equity out of
any federal, state or city constitution, statute, ordinance, by-law or
regulation (including, but not limited to, any and all claims for discrimination
under the Age Discrimination in Employment Act, The Older Worker Benefits
Protection Act, Title VII of the Civil Rights Act of 1964, Sections 1981 through
1988 of Title 42 of the United States Code, the Americans with



--------------------------------------------------------------------------------

Disabilities Act of 1990, the Family and Medical Leave Act of 1993 and all
claims for breach of contract and wrongful discharge and any and all claims
relating to Executive’s employment at the Company and the termination thereof,
all claims under any statute, state or federal, and all claims for attorneys’
fees, costs, disbursements or the like), which Executive ever had, now has, or
may have for, or by reason of, any matter, cause, event or thing whatsoever,
from the beginning of the world to the date of this Agreement.

Executive’s decision to enter into this Agreement is based solely on the mutual
considerations described above and Executive affirms that it is his free act and
deed. Before signing this Agreement, Executive has had the opportunity to
carefully consider the terms and ramifications of the Agreement and the
opportunity to consult with advisors, legal or otherwise, which the Company has
encouraged Executive to do. Executive acknowledges that the benefits provided
for by this Agreement are in addition to any payment, benefit or other thing of
value to which Executive might otherwise be entitled under any policy, plan or
procedure of the Company or pursuant to any prior agreement or contract with the
Company.

3. Unknown Claims Released. Executive understands that he is releasing claims
that he may not know about. This is Executive’s knowing and voluntary intent,
even though he recognizes that someday he might learn that some or all of the
facts he currently believes to be true are untrue and even though he might then
regret having signed this Agreement. Nevertheless, Executive assumes that risk
and agree that this Agreement shall remain effective in all respects in any such
case. Executive expressly waives all rights he might have under any law that is
intended to protect him from waiving unknown claims, and he understands the
significance of doing so.

4. Claims Not Released. Executive understands that he is not releasing, and the
parties agree that Executive’s releases do not affect or impair any of the
“Preserved Matters”, which term shall mean and consist of: (a) any claim that
relates to the right to enforce this Agreement, (b) any claim as a shareholder
of Perfumania Holdings or arising under the agreements to which Executive is a
party relating to the merger of Model Reorg into Perfumania Holdings (other than
the Employment Agreement), (c) Executive’s rights to indemnity and advancement
of expenses for defense costs under the organizational documents of the Company,
Model Reorg or Perfumania Holdings (including the benefits under any
Directors’ & Officers insurance coverages in effect) or (d) any rights or claims
that arise after the signing of this Agreement.

5. COBRA. Executive will retain coverage and benefits under the Company’s
medical plans through midnight on December 31, 2008. Effective January 1, 2009,
Executive will have the right to COBRA medical insurance continuation coverage
as to any Company-provided medical plan in which he participates in accordance
with the provisions of COBRA.

6. Revocation of Agreement. Executive acknowledges that Executive has had the
opportunity to consider this Agreement for a period of up to twenty-one
(21) days and understands that Executive may revoke this Agreement at any time
during the period of seven (7) days following the day Executive executes this
Agreement. Any revocation within this period must be submitted, in writing, to
Model Reorg Acquisition, LLC, 35 Sawgrass Drive,

 

2



--------------------------------------------------------------------------------

Suite 2, Bellport, New York 11713, Attn: Michael W. Katz, and state, “I hereby
revoke my acceptance of our Agreement terminating my employment effective
December 15, 2008.” This Agreement shall not become effective or enforceable
until the revocation period has expired. If the last day of the revocation
period is a Saturday, Sunday, or legal holiday, then the revocation period shall
not expire until the next following day which is not a Saturday, Sunday, or
legal holiday. Executive agrees that any modifications, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
twenty-one (21) day consideration period.

7. No Participation in Claims. Executive understands that if this Agreement were
not signed, he would have the right to voluntarily assist other individuals or
entities in bringing claims against the Released Parties. Executive hereby
waives that right and will not provide any such assistance, other than
assistance in an investigation or proceeding conducted by a federal or state
agency. To the extent that the law prohibits Executive from waiving his right to
bring and/or participate in the investigation of a claim, he nevertheless waives
his right to seek or accept any monetary damages or relief in any proceeding.

8. Prohibited Statements. As part of this Agreement, Executive agrees to refrain
from taking action or making statements, written or oral, which disparage or
defame the goodwill or reputation of the Released Parties.

9. Confidentiality. The parties hereto represent that they have not and agree
that, except as required by law, they shall not publicize or disclose the terms,
contents, conditions or existence of this Agreement, whether in writing or
orally, to any person, except to an accountant, tax preparer, financial or legal
consultant or spouse, if requested by such person or entity, and then only if
reasonably necessary in the performance of such person’s or entity’s
professional services or within the marital relationship. The parties hereto
further agree not to solicit or initiate any demand by others not a party to
this Agreement for any disclosure of the terms and conditions of this Agreement.

Executive also agrees to continue to maintain the confidentiality of, and not to
divulge, furnish, publish or use to the detriment of the Company, the Company’s
Confidential Information. “Confidential Information” means any and all
information, whether or not reduced to written or recorded form, that is related
to the Company or any of its parent companies (including, without limitation,
Model Reorg Acquisition, LLC and Perfumania Holdings, Inc.), subsidiary
companies and companies under common control with any of the foregoing, that is
not generally known or accessible to members of the public and/or competitors of
the Company nor intended for general dissemination, whether furnished by the
Company or compiled by Executive, including, without limitation, information
relating to the Company’s past, present, or future research, development,
business methodologies or business affairs such as trade secrets, inventions
(whether or not patentable), product development, software, software and
technology architecture, networks, facilities, billing records, policies,
financial and operational information, contracts, officer, director and member
information (including professional and personal information regarding such
member), suppliers, client lists, client data and information, client pricing,
client bidding information, marketing or sales prospects, projected projects,
Company “know how,” and all copies, reproductions, notes, analyses,
compilations, studies, interpretations, summaries and other
documents. “Confidential Information” does not include

 

3



--------------------------------------------------------------------------------

information that has become publicly known and made generally available through
no wrongful act of Executive or others or that Executive obtained or developed
prior to his employment by the Company.

10. Return of Company Property. Executive acknowledges that he has returned all
Company property and Company Confidential Information in his possession.

11. Nonadmission of Liability. Executive recognizes and agrees that this
Agreement is not intended to imply any wrongdoing on the Company’s part with
respect to his employment or its termination, or any other reason, and shall not
constitute evidence of the same.

12. Assignment of Claims. Executive hereby represents and warrants that
Executive has not assigned or transferred, or purported to assign or transfer,
to any person or entity, any claim against the Released Parties or any portion
thereof or interest therein. Executive also waives the right to all remedies in
any such action that may be brought on Executive’s behalf.

13. No Further Rights. Notwithstanding the terms and conditions of the
Employment Agreement, the parties hereto agree, with the sole exceptions that
(a) Executive shall remain liable for actions and omissions, and obligations
arising, under the Employment Agreement prior to the Termination Date, and
(b) Executive’s rights to medical benefits under paragraph 5, above, which shall
remain in full force and effect, that there shall be no continuing rights or
obligations of either party under the Employment Agreement, including, without
limitation, any obligation of the Company to provide Executive with any
severance, compensation or other benefits upon termination of employment, and
any non-compete or non-solicitation covenant of the Executive.

14. Representations and Warranties. Each party hereto represents and warrants to
the other party that he/it has all requisite power and authority to execute and
perform this Agreement, and that this Agreement constitutes his/its legal, valid
and binding obligation, enforceable against his/it in accordance with its terms.
Each party hereto also represents that he/it has consulted, or has been provided
the opportunity to consult, with legal counsel prior to signing this Agreement.

15. Further Assurance. Subject to the terms and conditions of this Agreement,
each party hereto will use its commercially reasonable efforts to take, or cause
to be taken, all such actions and to do or cause to be done, all things
necessary or proper to effectuate the termination of the Employment Agreement.

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior agreements or understandings
between the parties hereto as set forth herein. No modifications, alterations or
changes to this Agreement shall be binding unless in writing and signed by each
of the parties hereto.

17. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

4



--------------------------------------------------------------------------------

18. Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Florida (without regard to its choice
of law principles). Any action, suit or other proceeding initiated by any party
hereto under or in connection with this Agreement must be brought in any federal
or state court in the State of Florida and both parties hereto consent to the
jurisdiction and venue of any federal or state court in the State of Florida and
agree to waive any claim that Florida is not a convenient forum for such
dispute.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. A signature sent by telecopy or
facsimile transmission shall be as valid and binding upon a party hereto as an
original signature of such party.

[Remainder of Page Intentionally Left Blank]

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first written below.

 

JACAVI, LLC By:   /s/ Michael W. Katz   Name: Michael W. Katz   Title: President
Date: 12/15/08

 

RENE A. GARCIA /s/ Rene A. Garcia Date: 12/15/08